Kuni Chen v Daly (2017 NY Slip Op 03896)





Kuni Chen v Daly


2017 NY Slip Op 03896


Decided on May 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2017

Sweeny, J.P., Renwick, Andrias, Feinman, Gesmer, JJ.


4016 157055/15

[*1]Kuni Chen, Plaintiff-Appellant,
vDonald R. Daly, et al., Defendants-Respondents.


Kuni Chen, appellant pro se.
Winget, Spadafora & Schwartzberg, LLP, New York (Dianna D. McCarthy of counsel), for respondents.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered on or about January 19, 2016, which granted defendants' motion to dismiss the complaint and denied plaintiff's cross motion for partial summary judgment, unanimously affirmed, without costs.
We affirm the dismissal of the complaint, albeit on different grounds than the motion court cited. Plaintiff failed to allege that defendants' purportedly negligent and fraudulent real estate appraisal, used for the purposes of settling a divorce action, caused him to overpay to buy out his property (see e.g. Laub v Faessel , 297 AD2d 28, 30-31 [1st Dept 2002]).
Despite his objections to the appraisal, plaintiff utilized it in acceding to the appraisal's valuation in a stipulation to settle the divorce action.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 16, 2017
CLERK